DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2008/0276750).
Kim et al disclose a pedal for a vehicle, the pedal comprising: a support (10), a pedal arm (20) mounted to said support (10) and pivotable around a solid pivot axis (unnumbered solid pivot of 20, see Fig 3) for said pedal arm (20) between an idle position and a maximum deflection position of said pedal arm (20), an upper portion of said pedal arm including a friction surface (unnumbered curved friction surface of 20 opposite of 44, see Fig 3), a rocker (40) mounted to said support (10) and pivotable around a solid pivot axis (H) for said rocker (40), wherein said rocker (40) comprises a central part (41) pivotably mounted to said support (10) and a first rocker arm (43) and a second rocker arm (42), which are located on opposite sides of said central part (41), said second rocker arm (42) including a friction section (44), a return spring (30) for forcing said pedal arm (20) into a direction of said idle position of said pedal arm (20), wherein a lower portion of said pedal arm (20) and said first rocker arm (43) are linked by said return spring (30) in a power transmitting manner (see Fig 3), wherein said friction section (44) of said second rocker arm (42) is pressed 
Re claim 2, a transition of said pedal arm (20) from said first section to said second section of said actuating path is accompanied by a steady transition of said external actuating force from continuously and steadily increasing to continuously and steadily decreasing (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim see MPEP 2114).
Re claim 3, said rocker (40) encompasses a mounting end (unnumbered top portion of 20, see Fig 3) of said pedal arm (20) being pivotable mounted to said solid pivot axis (unnumbered solid pivot of 20, see Fig 3) for said pedal arm (20), at least partly (see Fig 3).

Re claim 5, said first rocker arm (42) is longer than said second rocker arm (42).
Re claim 6, said solid pivot axis (FI) for said rocker (40) is positioned between said return spring (30) and said solid pivot axis (unnumbered solid pivot of 20, see Fig 3) for said pedal arm (20).
Re claim 8, said friction section (44) of said second rocker arm (40) or said friction surface of said pedal arm (20) is built as a slide guide with a predefined contour (see Fig 3) for a corresponding sliding part (42), namely said friction surface (44) or said friction section (see Fig 5).
Re claim 10, said return spring (30) is a single helical spring or a double helical spring (see Fig 3).
4. Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva (US 6,289,762).
Silva discloses a pedal for a vehicle, the pedal comprising: a support (24), a pedal arm (18) mounted to said support (24) and pivotable around a solid pivot axis (20) for said pedal arm (18) between an idle position and a maximum deflection position of said pedal arm (18), an upper portion of said pedal arm including a friction surface (36), a rocker (28) mounted to said support (24) and pivotable around a solid pivot axis (26) for said rocker (28), wherein said rocker (28) comprises a central part (unnumbered central bend of 28, see Fig 2) pivotably mounted to said support (24) and a first rocker arm (unnumbered top arm of 28, see Fig 2) and a second rocker arm (unnumbered lower arm of 28, see Fig 2), which are located on opposite sides of said central part (unnumbered central bend of 28, see Fig 2), said second rocker arm (unnumbered lower arm of 28, see Fig 2) including a friction section (34), a return spring (30) for forcing said pedal arm (18) into a direction of said idle position of said pedal arm (18), wherein a lower portion of said pedal arm (18) and said first rocker arm (unnumbered top arm of 28, see Fig 2) are linked by said return spring (30) in a power transmitting manner (see Fig 2), wherein said second rocker arm (unnumbered lower arm of 28, see Fig 2) is pressed with a friction section (34) against a friction surface (36) of said pedal arm (18), when said pedal arm is forced via an external actuating force into a direction of said maximum deflection position of said pedal arm, wherein said external actuating force necessary to transfer said pedal arm from said idle position to said maximum deflection position along an actuating path is continuously and steadily increasing in a first section of said actuating path and is continuously and steadily decreasing in a second section of said actuating path, until a predefined deflection position is reached (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim see MPEP 2114).
Re claim 7, said second rocker arm (unnumbered lower arm of 28, see Fig 2) is longer than said first rocker arm (unnumbered top arm of 28, see Fig 2).
Re claim 9, said friction section (34) of said second rocker arm (28) and said friction surface (36) of said pedal arm (18) are built as wedge-shaped parts corresponding to each other (see Fig 2).
Response to Arguments
Some further comments regarding the applicant’s remarks are deemed appropriate.
The applicant argues the rejection of claims 1-6, 8, and 10 in view of Kim et al should be withdrawn because claim 1 has been amended to recite the friction surface, the friction section and the lower portion of the pedal arm.  Kim et al discloses a friction surface (unnumbered curved friction surface of 20 opposite of 44, see Fig 3), said second rocker arm (42) including a friction section (44), and a lower portion of said pedal arm (20) and said first rocker arm (43) are linked by said return spring (30).  The applicant argues the spring in the Kim et al reference is not located at a lower portion of the pedal arm.  Claim 1 does not require the spring to be located at a lower portion of the pedal arm.  Claim 1 states a lower portion of said pedal arm and said first rocker arm are linked by said return spring.  The limitation “linked” is interpreted similar to “coupled”, the entire device is linked or coupled together. 
The applicant argues the rejection of claims 1, 7, and 9 in view Silva should be withdrawn because claim 1 has been amended to recite the friction surface, the friction section and the lower portion of the pedal arm.  Silva discloses an upper portion of said pedal arm including a friction surface (36), said second rocker arm (unnumbered lower arm of 28, see Fig 2) including a friction section (34), and  a lower portion of said pedal arm (18) and said first rocker arm (unnumbered top arm of 28, see Fig 2) are linked by said return spring (30).  The applicant argues the pedal arm is not at the upper portion of the pedal arm.  Silva discloses an upper portion of said pedal arm (18) including a friction surface (36).  The upper portion of the pedal arm is interpreted as any of the top half of the pedal arm can be the upper portion.
The MPEP 2111 states “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  The interpretation of the claim language “linked” and “upper portion” have been given a broad, reasonable interpretations which are consistent with the specification.
Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656